—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered July 1, 1999, which, after a nonjury trial, dismissed the complaint in this action for payment on a promissory note, unanimously affirmed, with costs.
The record supports the court’s dismissal of the complaint. At the very least, the officer of plaintiff corporations possessed apparent authority to bind plaintiffs to the agreement that discounted the principal due on the note, since he was plaintiffs’ sole negotiator at the underlying property sale on behalf of plaintiffs’ president, who on other occasions had held out the officer as an agent cloaked with the authority to negotiate with the individual defendant (see, Hallock v State of New York, 64 NY2d 224, 232). Moreover, in exchange for the discounted payments, the original note was delivered to defendants’ attorney, clearly evincing payment. We have considered plaintiffs’ remaining contentions and find them to be unavailing. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.